Citation Nr: 1242491	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  02-20 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the lumbar spine.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a compensable initial rating for right index finger fracture residuals.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In an August 2000 rating decision, the RO, in pertinent part, denied the Veteran's claim of entitlement to service connection for chronic essential hypertension.  In March 2003, the RO denied entitlement to service connection for headaches and arthritis of the lumbar spine and granted service connection for residuals of a right index fracture, with a noncompensable disability rating assigned.

In March 2006, the Board continued the noncompensable disability rating assigned to the Veteran's index finger fracture residuals and denied service connection for chronic essential hypertension and arthritis of the lumbar spine.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision dated October 16, 2008, the Court vacated the Board's decision and remanded the case.  In essence, the Court's decision stated that the medical examinations provided to the Veteran by VA were inadequate for rating purposes.

In April 2008, the Board denied service connection for headaches.  The Veteran appealed the Board's decision to the Court.  In a Joint Motion for Remand dated August 19, 2009, the Court vacated the Board's decision and remanded the case.  In essence, the Court's decision stated that the medical examination provided to the Veteran by VA was inadequate for rating purposes. 

In June 2009, the Board remanded the Veteran's index finger, hypertension, and lumbar spine disability claims.  In December 2010, the Board remanded the Veteran's index finger, hypertension, lumbar spine, and headaches claims.  The requested development having been partially completed, the matter again is before the Board.

The issues of entitlement to service connection for arthritis of the lumbar spine, hypertension, and headaches and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's right index finger disability is manifested by a well-healed fracture and arthritis, with limited grip strength, objective evidence of pain and limited motion, and subjective locking, weakness, stiffness, and redness.

2.  The Veteran's right index finger disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no greater, for a right finger disability have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5299-5225 (2002 and 2012).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's increased rating claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the claim is a "downstream" issue in that it arose from the initial grant of service connection.  Prior to the rating decision granting service connection, the RO issued a notice letter in February 2003 that satisfied many of the duty to notify provisions.  In addition, July 2004 and May 2006 letters provided after the initial grant of service connection fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The May 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the Board recognizes that the May 2006 letter explicitly was for the Veteran's headache claim, it discussed in general how disability ratings and effective dates are determined.

Moreover, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization or licensed attorney and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary to establish entitlement to an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  All other records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  In that regard, the Veteran contends that he received ongoing private medical treatment for some or all of his claimed disabilities.  He has indicated, however, that such records have been destroyed.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran VA examinations in February 2003 and October 2009.  In addition, pursuant to the Board's December 2010 remand instructions, the Veteran was afforded another VA examination in February 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's right index finger since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The examination reports are thorough and supported by the other evidence of record.  There is no rule as to how current an examination must be, and the Board concludes the examinations in this case, specifically the February 2011 report as it was performed during a flare-up, are adequate upon which to base a decision in that they were performed by neutral, skilled providers who accurately recited the Veteran's history and the examiners' resulting reports provide the data required to appropriately rate the Veteran's disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the July 2004 and May 2006 notice letters, October 2009 and February 2011 VA examination reports, and subsequent adjudication of the claim, the Board finds that there has been substantial compliance with its July 2004, June 2009, and December 2010 remand directives to the extent possible under the circumstances.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 594.

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Historically, the Veteran's right index finger disability has been rated under DC 5299-5227.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2012).  Here, the Veteran's service-connected right index finger disability is rated as analogous to ankylosis of any finger other than the thumb, index, or middle finger under DC 5227.  38 C.F.R. § 4.20 (2012).  However, review of the pertinent medical and lay evidence indicates that the Veteran's service-connected right index finger disability is more appropriately evaluated under DCs 5299-5225 as analogous to ankylosis of the index finger.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran contends that his service-connected right index finger disability warrants a compensable rating.

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including, effective August 26, 2002, the rating criteria for evaluating impairment of a single finger.  See 67 Fed. Reg. 48784-87 (July 26, 2002).  The RO appears not to have considered the former regulations for the right index finger, as the RO granted entitlement to service connection and assigned a rating decision in March 2003, which was subsequent to the regulatory changes for the fingers.  In addition, the June 2005 statement of the case (SOC) did not include the regulations in effect prior to August 2002.  The Veteran is not prejudiced by this, however, as the substance of DCs 5225 and 5227 essentially remained the same.  Moreover, as will be discussed in greater detail below, the Board is granting a 10 percent rating for the entire appellate time period based on the Veteran's painful motion of the right index finger.  Therefore, there is no prejudice to the Veteran by this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The General Counsel of VA, citing United States Supreme Court and U.S. Court of Appeals for the Federal Circuit precedent, has held when a new regulation is issued while a claim is pending before VA, VA must first determine whether the regulation identifies the types of claims to which it applies.  If the regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  See VAOPGCPREC 7-2003 (November 19, 2003).

It appears to the Board that, in cases such as this, the General Counsel's opinion dictates that the "old" criteria for evaluating finger disabilities apply prior to the change in regulation, or August 26, 2002, and that the new criteria apply thereafter.  Regardless of this interpretation, the retroactive reach of the new regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  See VAOPGCPREC 3-2000 (2000).

Under the prior rating criteria, a 10 percent disability rating was the only schedular rating available for ankylosis of the index finger under DC 5225.  However, the schedule indicated that extremely unfavorable ankylosis would be rated as amputation under DCs 5152 through 5156.  In order to classify the severity of ankylosis and limitation of motion of the finger, it was necessary to evaluate whether motion was possible to within two inches (5.1 centimeters) of the median transverse fold of the palm.  See 38 C.F.R. § 4.71and 4.71a, Multiple Fingers: Favorable Ankylosis (2002).  If the Veteran was able to do so, the rating would be for favorable ankylosis, otherwise unfavorable.

The new rating criteria provide a 10 percent evaluation for ankylosis of the index finger, whether it is favorable or unfavorable.  38 C.F.R. § 4.71a, DC 5225, as amended by 67 Fed. Reg. 48784 - 87 (July 26, 2002).  Again, a 10 percent rating is the only schedular rating available for this disorder.  The rating schedule indicates that VA can also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.

For the little finger (digit V), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

The new rating criteria also provide evaluations for limitation of motion of fingers.  For the index finger, the highest schedular rating provided is 10 percent, whether it affects the minor or the major hand.  38 C.F.R. § 4.71a, DC 5229, as added by 67 Fed. Reg. 48784 -87 (July 26, 2002).  Motion of the thumb and fingers should be described by appropriate reference to the joints whose movement is limited, with a statement as to how near, in centimeters, the tip of the thumb can approximate the fingers, or how near the tips of the fingers can approximate the proximal transverse crease of palm.  38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 48784 -87 (July 26, 2002).  With respect to evaluation of ankylosis of the index finger: (i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto.  (ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  (iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as unfavorable ankylosis.  (iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as favorable ankylosis.

In May 1970, the Veteran was afforded a general VA examination following the receipt of several claims for entitlement to service connection.  At that time, the Veteran reported fracturing his right index finger when it was caught between a shell and the magazine of a gun in May 1969.  At that time, the Veteran had full range of motion of all joints of the right index finger.  There was no deformity, but there was some tenderness on deep pressure over the proximal interphalangeal joint.  The Veteran reported pain when the finger was in certain positions.

After filing his claim, the Veteran was afforded a VA examination in February 2003.  At that point, the Veteran was able to play the guitar and stated that historically he had played in six or seven bands and that his hand had not affected his ability to play.  He was able to type 85 words per minute and currently worked as an electronic technician where he used his hands frequently.  His finger bothered him when it was cold and he experienced flare-ups and arthritic symptoms at such times.  These problems lasted from two to three months per year.  He used Tylenol or Advil with good relief.  He had no difficulty writing or playing guitar.  The first metacarpophalangeal joint showed a flat knuckle when making a fist, but otherwise appeared normal.  He had normal strength and sensation in the fingers and hand bilaterally.  There was no edema, redness, or tenderness.  The Veteran was able to demonstrate writing, hand grasp, and lift objects without difficulty.  The examiner diagnosed old fracture of metacarpophalangeal joint with no residuals noted.

In September 2004, the Veteran reported that he lifted weights and ran daily.  

The Veteran was afforded another VA examination in October 2009.  The Veteran denied an overall decrease in hand strength or dexterity.  Instead, he reported pain and stiffness in the right index finger.  There were flare-ups reported with weather changes, particularly in the winter, and the flare-ups occurred every day.  The Veteran also described soreness, aching, and throbbing of the index finger.  The Veteran was a professional guitar player and his finger hurt while playing guitar.  On examination, there was objective evidence of pain, but the Veteran retained full range of motion, including on repetition.  Examination of the thumb and other fingers was normal.  There was no ankylosis of any joints or deformity of any joints.  There was not decreased strength for pushing, pulling, or twisting or decreased dexterity for twisting, probing, writing, touching, or expression.  X-rays showed an old stable fracture of the metacarpal bone and mild degenerative joint disease with spur formation, joint space narrowing, and mild subluxation.  The examiner diagnosed previous fractured right index finger with arthritic changes indicated above.

The Veteran was afforded yet another VA examination in February 2011, so as to exam the finger during a flare-up.  The examination report noted an overall decrease in right hand strength and dexterity.  The Veteran continued to play guitar, but that his right index finger would turn red and had pain and aching.  He had limited motion, weakness, and stiffness in the joint.  The finger had locked previously, but not recently.  Overall, the Veteran reported pain, limited motion, locking, weakness, stiffness, and redness.  The examiner noted that the examination was completed during a flare-up of pain.  On examination, there was objective evidence of right index finger pain and right index finger extension that was limited by 5 degrees.  This decreased motion did not result in any gap between the index finger and the proximal transverse crease of the hand on maximal flexion.  Findings as to the other fingers were normal.  There was no noted ankylosis, but there was a noted deformity characterized by an enlarged right index finger joint that was tender to palpation and slight angulation of the right index finger.  The examiner noted decreased ability to use the right index finger due to pain and decreased flexion.  There also was decreased dexterity due to pain on movement and decreased motion of the index finger.  Flexion of the right index finger was limited to 60 degrees.  X-rays showed an old healed fracture and degenerative changes.  The Veteran had been unemployed as an electronic technician since 2001 due to back pain.  The examiner diagnosed right index finger osteoarthritis that resulted in decreased mobility, decreased manual dexterity, problems with lifting and carrying, and pain.  The right index finger problem resulted in moderate effects on chores, shopping, exercise, sports, recreation, travelling, feeding, bathing, dressing, toileting, and grooming.  The examiner noted that the Veteran had increased functional loss during flare-ups and that during such time he experienced significant pain and was barely able to use his right index finger.

Affording the Veteran the benefit of the doubt, the Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 10 percent disability rating.  See 38 C.F.R. § 4.7 (2012).  In that regard, the February 2011 VA examination report, undertaken during one of the Veteran's periods of flare-up indicated decreased range of motion and difficulties with lifting and other functioning due to pain in the right index finger.  As noted above, a 10 percent rating is the highest rating available for DCs pertinent to ankylosis (DC 5225, old and new) and limitation of motion (DC 5229, new).  While the Veteran's right index finger clearly is not ankylosed (as he retains the ability to move his index finger) and his limitation of motion does not constitute the loss of 30 degrees of extension or a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, the Board concludes that the Veteran's functional limitations during periods of flare-ups are most closely analogous to ankylosis of the right index finger.  Specifically, the Veteran has reported (and there is objective evidence to support the claim) that during such flare-ups it is difficult to use the right index finger for many functional activities.  As such, the Board concludes that a 10 percent rating is warranted under DC 5299-5225.

The Board concludes that a rating greater than 10 percent for the Veteran's right index finger disability is not warranted.  An increased rating is not available under DC 5225, under either the old or new rating criteria, because 10 percent is the highest rating provided under this DC.  There were no findings of extremely unfavorable ankylosis, so as to warrant a rating as amputation under DCs 5152 through 5156.  Indeed, the VA examinations of record specifically found that there was no ankylosis of the right index finger.  

The Note at the new DC 5225 requires that VA consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  The Board acknowledges that the February 2011 VA examination report showed decreased grip strength and dexterity due to the right index finger.  However, the Veteran does not contend, nor does the evidence show, that any other digits on the right hand are ankylosed or limited in motion as a result of his service-connected right index finger.  Indeed, the VA examiners have specifically found normal functioning of the thumb and other fingers on examination of the right hand.  The February 2011 VA examination report noted that there was no gap between the index or long finger and the proximal transverse crease of the hand on maximal flexion of the finger.  

The Board has considered whether the Veteran's right index finger disability causes permanent loss of use of the right hand.  However, the medical evidence shows decreased grip strength and dexterity and problems with lifting and carrying due to pain.  However, the Veteran does not contend, nor does the evidence show, that any other digits on the right hand are ankylosed or limited in motion as a result of his service-connected right index finger.  Thus, loss of use of the hand is not shown.

The maximum rating allowed under DC 5225 for limitation of motion of the index finger is 10 percent.  38 C.F.R. § 4.71a, DC 5225 (2002 and 2012).  Regulatory provisions set forth in 38 U.S.C.A. §§ 4.40 and 4.45 are not applicable where a disability is rated at the maximum level provided by the DC under which it is rated, as is the Veteran's situation.  Cf. VAOPGCPREC 36-97 (holding that consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less than the maximum evaluation" under DC 5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that remand for the Board to consider functional loss due to pain was not appropriate where the claimant was already receiving the maximum disability rating available for limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the Board is required to consider the effect of the Veteran's pain when making a rating determination, the rating schedule does not require a separate rating for pain).  Therefore, an increased disability rating based on functional loss is not available.

Other potentially applicable DCs include DC 5153 for amputation of index finger.  Under the old and revised versions of DC 5153, amputation of the index finger through the middle phalanx or at the distal joint of either a major or minor hand is rated as 10 percent disabling.  A maximum 20 percent rating requires amputation without metacarpal resection at the proximal interphalangeal joint, or proximal thereto, for the minor hand; or metacarpal resection (more than one-half the bone lost) on the minor hand.  There have been no findings of amputation at the proximal interphalangeal joint, or proximal thereto, to warrant the assignment of a 20 percent rating.  While there are some findings of limitation of motion in the right index finger, this is precisely the type of symptomatology contemplated by the current 10 percent rating.

Additionally, the Board has considered whether a separate rating for arthritis of the right index finger is warranted under 38 C.F.R. § 4.71a, DC 5003.  Under DC 5003, degenerative or traumatic arthritis established by x-ray findings are to be rated on the basis of limitation of motion under the appropriate DCs for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated as noncompensable under a limitation of motion DC, a 10 percent rating may be assigned for each affected major joint or group of minor joints.  38 C.F.R. § 4.71a, DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

In this case, there is objective evidence of painful motion and degenerative arthritis of the right index finger.  However, as discussed above, the Veteran is now in receipt of a 10 percent disability rating considered as analogous to ankylosis and based on limitation of motion with pain and functional loss of the index finger under 38 C.F.R. § 4.71a , DC 5299-5225.  As the symptomatology for the right index finger limitation of motion / ankylosis is overlapping with any symptomatology associated with arthritis, a separate rating for arthritis under DC 5003 is not warranted in this case.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board concludes that a rating of 10 percent, but no greater, is warranted for the Veteran's right index finger disability.  While the Board acknowledges that the VA examinations and other objective evidence prior to the February 2011 VA examination would not warrant a compensable rating, given that the Veteran has reported essentially consistent symptomatology during flare-ups of right index finger pain and that the first examination during such flare-ups was the February 2011 VA examination the Board will afford the Veteran the benefit of the doubt that such symptomatology have been consistent during periods of flare-up throughout the appellate time period.  As such, staged ratings are not for application.  Fenderson, 12 Vet. App. at 119.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right index finger disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right index finger disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, the Veteran reports primarily pain, as well as limited grip and carry strength, limited motion, locking, weakness, stiffness, and redness.  As discussed above, the current 10 percent rating is adequate to fully compensate the Veteran for his pain, limited motion, and other symptoms.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a disability rating of 10 percent, but no more, for right index finger fracture residuals is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Service Connection for Headaches and Hypertension

The Veteran also is seeking entitlement to service connection for headaches and hypertension.  The Veteran contends that his currently diagnosed migraine headaches and hypertension preexisted his military service and were permanently aggravated as a result of his military service.  

The Veteran's service treatment records include a Report of Medical History from July 1967 at entrance at which time the Veteran denied a history of frequent or severe headaches or a history of high blood pressure.  Examination of the heart, vascular system, neurologic system, and head was normal, although the Veteran's blood pressure was noted to be 130/80.  Following the Veteran's claims for entitlement to service connection, however, he has consistently argued that he had headaches and hypertension that preexisted his military service.    

Most recently, a February 2011 VA examiner concluded that she was unable to resolve the issues of whether the Veteran's current migraine headaches or hypertension preexisted military service.  As to the migraine headaches, the examiner noted that the Veteran did not report headaches in service, to include during treatment after being hit in the eye, and first reported headaches during his May 1970 VA examination after separation.  As to the hypertension, the Veteran had elevated readings at entry and separation from service but there were not sufficient in-service readings to diagnose hypertension.  Moreover, the Veteran's blood pressure was only 120/78 at the May 1970 VA examination.  The examiner speculated that the Veteran was prehypertensive in service and later was officially diagnosed with hypertension in January 2000.  In February 2012 addenda to the February 2011 VA examination reports, however, the examiner concluded that both the migraine headaches and hypertension preexisted military service and were not permanently aggravated as a result of military service.  The conclusions reached in these addenda opinions mirror the conclusions reached in an August 2004 VA examination report as to hypertension and May 2006 VA examination report as to headaches.  Thus, there is conflicting contemporaneous evidence regarding whether a headache and hypertension disorder preexisted service.

In this regard, the Board notes that claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b) (2012), and a history of the pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

In this case, the Veteran was found to be normal at entry into service with respect to the heart, vascular system, neurologic system, and head, and, thus, the presumption of soundness applies.  Furthermore, the evidence does not otherwise clearly and unmistakably show that a headache or hypertension disorder preexisted service.  As noted above, there is no indication in his service induction examination report of any preexisting headache or hypertension disorder.  With respect to the Veteran's current reports of a preexisting headache and hypertension disability, a mere self-report of symptoms prior to service does not constitute clear and unmistakable evidence of a preexisting condition.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111).  Moreover, his current statements are directly at odds with his contemporaneous statements at entrance, during which he explicitly denied a history of frequent or severe headaches or high blood pressure.  In addition, the Board has considered the Veteran's current statements that he was diagnosed as a child with hypertension, but that he was not treated at that time and that he experienced ongoing headaches prior to entry into service following one or more head injuries.  While the Veteran is competent to report a contemporaneous diagnosis and physical symptomatology experienced, given his contemporaneous denials of such diagnoses and symptoms the Board cannot find that these current representations constitute clear and unmistakable evidence of a preexisting headache or hypertension disability.  Finally, the Board acknowledges that multiple medical professionals have concluded that the Veteran's current migraine headache and hypertension disability preexisted military service.  That said, these conclusions have not always been definitive.  As discussed above, the February 2011 VA examination report concluded that a conclusion that the headache and hypertension disorders preexisted service could not be made without resort to speculation.  While the subsequent February 2012 addenda opinions from the same examiner indicated that these disorders did preexist service, in light of the conflicting evidence and conclusions of record the Board cannot conclude that they represent clear and unmistakable evidence of preexisting headache and hypertension disabilities.  Consequently, the Board finds that the presumption of soundness applies in light of the lack of clear and unmistakable current medical or competent and credible lay evidence to the contrary. 

In light of the conflicting conclusions reached by the February 2011 VA examiner at that time and in the subsequent February 2012 addenda and in light of the Board's findings herein, the Board finds that another VA examination is warranted for each claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Service Connection for Arthritis of the Lumbar Spine

The Veteran's low back claim was remanded by the Board in December 2010 for an additional VA examination.  At that time, the Board noted that the prior October 2009 VA examination report failed to address the significance, if any, of a VA examination dated in May 1970 (less than a year after the Veteran's discharge from service) during which the Veteran complained of frequent back pains since discharge and while in service.  Specifically, the examiner failed to address whether the complaints in May 1970 were an initial manifestation of his current arthritis.  

The Veteran subsequently was afforded a VA examination in February 2011.  Therein, the examiner concluded that it was less likely as not that the Veteran's current disability was caused by his military service.  The rationale for the opinion, however, appears to state the opposite.  Specifically, with respect to the Veteran's complaints of back pain during the May 1970 examination the examiner noted, "This can be probably related to the service due to all the carrying and lifting as well as activity that needed to go on while on Active duty.  Once a joint is injured, the probability is high that the injury precipitates arthritis.  In January 2000, Veteran was seen by VA and was determined to have degenerative arthritis.  He currently has mild degenerative joint disease."  This opinion appears to suggest that the Veteran's in-service duties contributed to his current arthritis of the lumbar spine.  In a March 2011 addendum, the examiner indicated, "The Veteran reported it but it is not documented in the C-file.  [T]herefore[,] I cannot make an opinion without speculation."  The addendum is unclear as to the "it" referred to in the above statement.

In a February 2012 addendum, however, the examiner stated that the current arthritis was less likely than not incurred in or caused by military service.  The rationale was that the Veteran did not seek treatment at VA until 2000 for back pain and that at that time the Veteran reported back pain for the previous 16 years as a result of heavy lifting work.  Moreover, the Veteran's service treatment records indicated no chronic back condition in service.  Finally, the examiner stated, "There is no objective evidence of support the claim that the current degenerative joint disease of the lumbar spine was caused or made worse from active military service."  

The Board finds the examiner's conclusions problematic in light of the multiple and widely differing opinions offered.  Moreover, each opinion failed to discuss and reconcile evidence of record that would not support the conclusion reached.  In that regard, the February 2011 opinion failed to mention the Veteran's initial reports to VA in 2000 that his back problems began 16 years previously, but the February 2012 opinion failed to discuss the Veteran's attributions of ongoing low back problems during the May 1970 VA examination.  Given these widely differing opinions and the failure of these opinions of discuss or otherwise reconcile evidence potentially contradicting the opinion rendered, the Board concludes that an additional examination is required.

Entitlement to TDIU

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The United States Court of Appeals for the Federal Circuit has held that TDIU is not raised in the appeal of an initial rating or claim for increase unless the Roberson elements are present.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Veteran's representative in a November 2012 statement specifically indicated that his right index finger disability precludes substantially gainful employment and that he was entitled to TDIU.  The Veteran has also reported that he has been unemployed since 2001.  Later in that same statement, however, the Veteran's representative indicated that the Veteran believed he was entitled to TDIU on the basis of a prior grant of entitlement to nonservice-connected pension benefits due to a low back disability (discussed above).  The Veteran's representative stated that were VA to conclude that the Veteran's low back disability was service-connected he would be entitled to TDIU.

In light of above, the Board finds that the Veteran's TDIU claim is inextricably intertwined with the remanded low back claim.  See Harris v. Derwinski, 1 Vet. App. 181 (1991) (holding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, adjudication of the Veteran's TDIU claim must be deferred pending the development ordered for the Veteran's low back claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for the Veteran's headaches.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file, conducting all appropriate testing, and obtaining a complete history from the Veteran, the examiner should render an opinion as to whether it is at least as likely as not that any currently diagnosed headache disorder, to include migraine headaches, was incurred in or is otherwise related to his military service.  In that regard, the examiner should note that based on the evidence currently of record there is not clear and unmistakable evidence that the Veteran's current headache problems preexisted his military service and that absent clear and unmistakable evidence not currently of record, the examiner should presume that the Veteran entered service in sound condition.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  Schedule the Veteran for an appropriate VA examination for the Veteran's hypertension.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file, conducting all appropriate testing, and obtaining a complete history from the Veteran, the examiner should render an opinion as to whether it is at least as likely as not that any currently diagnosed hypertension was incurred in or is otherwise related to his military service.  In that regard, the examiner should note that based on the evidence currently of record there is not clear and unmistakable evidence that the Veteran's current hypertension preexisted his military service and that absent clear and unmistakable evidence not currently of record, the examiner should presume that the Veteran entered service in sound condition.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  Schedule the Veteran for an appropriate VA examination for the Veteran's low back.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file, conducting all appropriate testing, and obtaining a complete history from the Veteran, the examiner should render an opinion as to whether it is at least as likely as not that any currently diagnosed low back disability, to include arthritis of the lumbar spine, was incurred in or is otherwise related to his military service.  In that regard, the examiner should consider, and discuss as appropriate, the May 1970 reports of low back problems and the January 2000 report when initiating treatment with VA that he had been experiencing recurrent back problems for the past 16 years as a result of heavy lifting at his post-service employment.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After the above is complete, readjudicate the Veteran's claims for entitlement to service connection for headaches, hypertension, and arthritis of the lumbar spine and for entitlement to TDIU.  If one or more of claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


